 



EXHIBIT 10.23

 

August 13, 2012

 

Erwin Eichmann

 

Dear Erwin,

 

We are pleased to extend to you an offer of employment with TheStreet, Inc. (the
“Company” or “TheStreet”) as described below:

 

1.POSITION: You will serve in a full-time capacity at TheStreet with the title
of Vice President Corporate and Business Development, General Counsel. You will
perform such duties, functions and responsibilities as are generally incident to
such position, reporting to and subject to the direction of the Chief Executive
Officer or his or her designee.

 

2.TERM: You will commence employment on a mutually agreed upon date on or before
September 4, 2012 and your employment shall continue until terminated by either
you or the Company.

 

3.AT WILL STATUS: Your employment with TheStreet is “at will.” This means that
either you or TheStreet may terminate your employment at any time, with or
without notice, and with or without cause. Your status as an “at will” employee
cannot be changed or retracted, either orally or in writing, by any policy or
conduct, unless you receive a document expressly stating that your employment is
no longer at-will, which is signed both by you and the Company’s Chief Executive
Officer.

 

4.COMPENSATION: We will compensate you as an exempt employee at the rate of
$9,166.67 semi-monthly, which is $220,000 on an annualized basis. Payments are
made on the 15th and last day of each month (or the preceding business day if
the regular payday falls on a weekend or holiday) and will be subject to
applicable withholding and taxes.

 

BONUS: You are eligible to receive a bonus for 2012 of up to 30% of the base
salary you receive during 2012, as determined by the Company in its sole
discretion, which determination may be based on both your individual performance
and the performance of the Company. Bonuses will be calculated quarterly. Target
bonuses for each calendar quarter will be 22.5% of the annual target bonus, with
the remaining portion of the annual target bonus to be based upon the full year.
Any bonus amount determined by the Company to be payable shall be paid not later
than 30 days following the end of the quarter, with respect to the third quarter
bonus amounts and not later than 60 days following the end of the year, with
respect to the fourth quarter and full year bonus amounts, provided that you
must remain a full-time employee of the Company through the payment date in
order to receive the payment (nothing in this notice is deemed to modify the
at-will nature of your employment, which may be terminated by you or the Company
at any time with or without cause and with or without prior notice).

 

14 Wall Street     15th Floor     NY, NY 10005     T 212 321
5000     www.thestreet.com



 



5.BENEFITS: You will be eligible to participate in any employment benefits plans
provided by TheStreet, subject to the terms, conditions and eligibility
requirements of any relevant benefits plan documents. At present, these benefits
include, but are not limited to, group medical, dental and vision plans, 100%
company paid coverage under the Company’s comprehensive Life Insurance,
Short-Term and Long-Term Disability Plans subject to applicable waiting periods
and three weeks of paid vacation annually (prorated for any partial year). You
will also have the opportunity to participate in TheStreet’s 401(k) Savings
Plan, Flexible Spending Account Plans and Transit Benefits, subject to the
terms, conditions and eligibility requirements of such plans. TheStreet reserves
the right to amend or terminate any of its benefit programs at any time with or
without notice in its sole discretion.

 

6.EQUITY COMPENSATION: On your first day of employment you will be granted
150,000 Incentive Stock Options, under the terms of the Company’s 2007
Performance Incentive Plan, as amended (the “Plan”). These stock options will
vest and become exercisable at the rate of twenty-five percent on the first
anniversary and 1/36 of the remaining seventy-five percent for the next 36
months thereafter and will be priced at “fair market value”, which is defined in
the Plan as the closing price of TheStreet common stock on the Nasdaq Stock
Market on the grant date (which is your first day of employment). Details
regarding this grant, including any terms and conditions will be set forth in a
separate grant agreement.

 

7.POLICIES: As an employee, you will be required to comply fully with the
provisions of the Company’s Investment policy, Code of Business Conduct and
Ethics, Compliance Manual and other compliance policies and procedures relevant
to your position with the Company (the “Employment Materials”). Compliance is a
condition of employment at TheStreet and you will be required to sign forms
confirming that you will abide by the requirements of these policies and
procedures. These materials, however, will not change your at-will employment
status and are merely meant to provide additional information relating to your
job.

 

This letter and the Employment Materials contain all of the terms of your
employment with the TheStreet and supersede any prior understandings or
agreements, whether written or oral, between you and Company.  This letter
agreement may not be amended or modified except by an express written agreement
signed by you and TheStreet’s Vice President of Human Resources (except that no
amendment may change the at will nature of the employment unless in accordance
with Paragraph 3).  The terms of this letter and the resolution of any disputes
hereunder shall be governed by New York law, without reference to principles of
choice of law.

 

14 Wall Street     15th Floor     NY, NY 10005     T 212 321
5000     www.thestreet.com

 



We hope that you find the foregoing terms acceptable. We are delighted to have
you join TheStreet and look forward to a mutually beneficial working
relationship. If you have any questions, please do not hesitate to contact me at
212-321-5090.

 

Sincerely,       /s/ Elisabeth DeMarse   Elisabeth DeMarse   Chair, President &
CEO       ACCEPTED AND AGREED       /s/ Erwin Eichmann   Erwin Eichmann  

 

14 Wall Street     15th Floor     NY, NY 10005     T 212 321
5000     www.thestreet.com

 